Opinion by
White, P. J.
§ 783. Appeal bond; need not be signed by appellant. The statute does not require that the appellant shall sign the appeal bond. The execution of the bond by the sure*431ties is sufficient, the principal being as effectually bound by the judgment without signing the bond as he could have been by it. [Shelton v. Wade, 4 Tex. 148; Lindsay v. Price, 33 Tex. 280.]
February 26, 1881.
§ 78 4. Jurisdiction; counterclaim. Where the counterclaim pleaded by the defendant in a suit before a justice of the peace Avas for more than $100, it was held on appeal that the counterclaim was the amount in controversy, and conferred jurisdiction. The appeal from the justice’s to the county court Avas improperly dismissed.
Reversed and remanded.